Appeal by the defendant from a judgment of the County Court, Orange County (Pano Patsalos, J.), rendered June 5, 1990, convicting him of operating a motor vehicle while his ability to do so was impaired by the consumption of alcohol, upon a jury verdict, and imposing sentence.
*603Ordered that the judgment is affirmed.
In addition to the testimony of the police witnesses, there was testimony from several other witnesses that the defendant staggered when he walked, had an impaired sense of balance, had slurred speech, bloodshot eyes and an odor of alcohol on his breath. Additionally, the defendant admitted that he had consumed "a few drinks”. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt the defendant’s guilt of operating a motor vehicle while his ability to do so was impaired by the consumption of alcohol (Vehicle and Traffic Law § 1192 [1]; see generally, People v Cruz, 48 NY2d 419; People v Wirtz, 128 AD2d 745; People v Scalera, 118 AD2d 670). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Mangano, P. J., Bracken, Lawrence and O’Brien, JJ., concur.